Title: From Thomas Jefferson to David Humphreys, 26 July 1791
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Philadelphia July 26. 1791.

Mr. Robert Morris this moment informs me that a person of the name of William Duncan, formerly of this state, sailed from hence about the year 1785, and has never been since heard of till lately that his mother has been informed by some one, who says he has been at Algiers, that this Wm. Duncan is there in captivity. I am therefore to ask the favour of you to take the first opportunity of having enquiry made at Algiers into this fact, and if you find it true, Mr. Morris wishes you to ransome the person and obliges himself to answer the ransom-money. I presume Capt. Obrian can inform you if there be such a person, and it might be well to ask of him further if there be any Americans in the dominion of Algiers other than those I have named to you.—I am with sincere esteem Dear Sir Your friend & servt,

Th: Jefferson

